DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Applicant’s amendment to the claims, filed on August 18, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on August 18, 2021, is acknowledged.
Applicant’s submission of replacement drawing figures, filed on August 18, 2021, is acknowledged.
Applicant’s submission of a substitute sequence listing and corresponding sequence compliance statements, filed on August 18, 2021, is acknowledged.
Applicant’s remarks, filed on August 18, 2021 in response to the non-final rejection mailed on May 18, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 26, 2021.

Claims 1-8 and 11-14 are being examined on the merits. 

Sequence Compliance
In view of the applicant’s submission of a substitute sequence listing and corresponding sequence compliance statements, the requirements for a sequence listing have been perfected. 

The objection to the drawings as failing to comply with the requirements of 37 CFR 1.821 through 1.825 is withdrawn in view of the applicant’s submission of replacement drawings. 

Drawings
The objection to the drawings’ use of “Figure” is withdrawn in view of the applicant’s submission of replacement drawings. 

Specification/Informalities
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Interpretation
As amended, the claims are drawn to an animal cell strain capable of producing a glycoprotein having a high-mannose type sugar chain as a main N-linked sugar chain structure, wherein at least two genes of the Golgi mannosidase and endoplasmic reticulum mannosidase genes in the cell strain are inactivated or knocked out, wherein the endoplasmic reticulum mannosidase gene MAN1B1 is inactivated or knocked out.
Regarding the phrase “high mannose type sugar chain”, the specification discloses that “[t]he high-mannose type sugar chain in the context of the invention refers to Glc1-Man9-GlcNAc2, Man9-GlcNAc2, Man8-GlcNAc2, Man7-GlcNAc2, Man6-GlcNAc2, and Man5-GlcNAc2, as well as the structures of these sugar chains containing a phosphorylation modification. Their sugar chain structures are shown in FIG. 20” (p. 6, lines 40-43).
The phrase “a glycoprotein having high-mannose type sugar chain as a main N-linked sugar chain structure” is interpreted in accordance with the specification as meaning that the high-mannose type sugar chain accounts for more than 50% of the total sugar chains of the glycoprotein (specification at p. 6, lines 35-39).
Regarding the phrases “Golgi mannosidase” and “endoplasmic reticulum mannosidase”, the specification discloses that “[g]enerally, there are three Golgi mannosidase I genes (MAN1A1, MAN1A2 and MAN1C1) and one endoplasmic reticulum mannosidase gene (MAN1B1) on the chromosome of mammalian cells” (p. 7, lines 13-14). 
The term “homology” in claims 6 and 7 is interpreted as meaning “identity”. 

Claim Objections
The objections of 1, 3, 6, 7, and 12 for various informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim 8 is objected to in the recitation of “and/or the endoplasmic reticulum mannosidase gene is the endoplasmic reticulum mannosidase gene MAN1B1”. Because the amended claim 1 recites “wherein the endoplasmic reticulum mannosidase gene MAN1B1 is inactivated or knocked out”, the recitation of “and/or the endoplasmic reticulum mannosidase gene is the endoplasmic reticulum mannosidase gene MAN1B1” in claim 8 is redundant and it is suggested that the applicant delete the phrase ““and/or the endoplasmic reticulum mannosidase gene is the endoplasmic reticulum mannosidase gene MAN1B1” from claim 8. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-8 and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (J. Biol. Chem. 293:5572-5584, February 2018; cited on Form PTO-892 mailed on January 26, 2021) as evidenced by UniProt Database Accession Number P33908 (March 2016, 4 pages; cited on Form PTO-892 mailed on May 18, 2021) is withdrawn in view of the applicant’s submission of a certified translation of the foreign priority application. 

Hepatol. Commun. 1:230-247, April 19, 2017; cited on Form PTO-892 filed on May 18, 2021; hereafter “Tu”) is withdrawn in view of the applicant’s amendment to claim 1 to recite “wherein the endoplasmic reticulum mannosidase gene MAN1B1 is inactivated or knocked out”. The reference of Daniel does not explicitly disclose knockout of ER mannosidase I. 

The rejection of claims 1-8, 11, 13, and 14 under 35 U.S.C. 102(a)(2) as being anticipated by Bennett et al. (WO 2017/194699 A1; cited on Form PTO-892 mailed on May 18, 2021; hereafter “Bennett”) as evidenced by Daniel (supra) and UniProt (supra) is withdrawn in view of the applicant’s persuasive argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (supra) as evidenced by GenBank Database Accession supra) and Tu (supra). 
This rejection is necessitated by the applicant’s amendment to claim 1 to recite “wherein the endoplasmic reticulum mannosidase gene MAN1B1 is inactivated or knocked out”. 
Regarding claims 1, 5, and 6, the reference of Daniel discloses that glucocerebrosidase (GCB) is a therapeutic enzyme but GCB treatment is very expensive due to cost of removing sugars from GCB to expose the trimannosyl core to target the enzyme to mannose receptors (column 1, lines 7-37). Daniel discloses preventing removal of one or more mannose residues distal to the pentasaccharide core to obtain a high-mannose GCB for targeting to mannose receptors (column 1, lines 45-52). To prevent removal of mannose residues, Daniel discloses the preferred embodiment of preventing the removal of one or more α-1,2 mannose residues distal to the pentasaccharide core (column 5, lines 57-62), discloses using a mammalian expression cell that has a knockout for a class 1 mannosidase (column 5, line 2; column 6, lines 35-37; column 11, line 60), and discloses the class 1 mannosidases include endoplasmic reticulum (ER) mannosidase I and Golgi mannosidase isoforms, which hydrolyze α-1,2-linked mannose residues (column 23, lines 12-14). Daniel discloses inhibition of both ER mannosidase I and the Golgi mannosidase I enzymes can produce a GCB that has one or more mannose residues in addition to the pentasaccharide core (column 22, lines 45-49) and discloses that trimming by a mannosidase can be inhibited by a cell that does not produce mannosidase due to knockout of the mannosidase (column 22, lines 52-60). Daniel discloses a method for knocking out the genes 
Daniel does not disclose MAN1B1. However, the evidentiary reference Tu is cited as providing evidence that ER mannosidase I is otherwise known in the prior art as MAN1B1 (see Tu at p. 230, bottom, specifically the abbreviation for MAN1B1). 
Regarding claim 2, Daniel discloses ER mannosidase I hydrolyzes a single mannose residue from Man9GlcNAc2 to form Man8GlcNAc2 accessible glycans are then further processed in the Golgi to Man5GlcNAc2 Golgi mannosidase I isoforms IA, IB, and IC (column 19, lines 4-15). One of ordinary skill in the art would have recognized that knockout of genes encoding ER mannosidase I and Golgi mannosidases IA, IB, and IC would inhibit trimming of mannose residues from Man9GlcNAc2.
Regarding claims 3 and 4, Daniel discloses the cell is a CHO cell line (column 5, lines 29-31).
Regarding claim 6, although Daniel discloses the cell is a CHO cell line (column 5, lines 29-31), Daniel does not disclose the CHO ER mannosidase I comprises an amino acid sequence having more than 20% homology to the amino acid sequence encoded by the DNA sequence of SEQ ID NO: 43. However, evidentiary reference GenBank ERE70596 is cited as providing evidence that the CHO ER mannosidase I comprises an amino acid sequence having more than 20% homology to the amino acid 
Regarding claim 7, although Daniel discloses the cell is a CHO cell line (column 5, lines 29-31), Daniel does not disclose the CHO Golgi mannosidase IB comprises an amino acid sequence having more than 20% homology to the amino acid sequence encoded by the DNA sequence of SEQ ID NO: 44. However, evidentiary reference GenBank is cited as providing evidence that the CHO Golgi mannosidase IB comprises an amino acid sequence having more than 20% homology to the amino acid sequence encoded by the DNA sequence of SEQ ID NO: 44 (see Appendix B sequence alignment at p. 19 of the Office action mailed on May 18, 2021).  
Regarding claims 8 and 11, Daniel does not disclose MAN1A1, MAN1A2, and MAN1C1. However, the evidentiary reference Tu is cited as providing evidence that Golgi mannosidase IA is otherwise known in the prior art as MAN1A1, Golgi mannosidase IB is otherwise known in the prior art as MAN1A2, and Golgi mannosidase IC is otherwise known in the prior art as MAN1C1 (see Tu at p. 230, bottom, specifically the abbreviations for MAN1A1, MAN1A2, and MAN1C1). 
Regarding claim 13, Daniel discloses glucocerebrosidase is a lysosomal enzyme (column 1, lines 8-9). 
Regarding claim 14, Daniel does not disclose the mammalian cell is capable of producing human alpha-galactosidase or human lysosomal lipase. However, given that Daniel discloses the cell is generally applicable to producing a lysosomal storage enzyme (column 1, lines 45-48), the cell of Daniel is considered to be “capable of” producing human alpha-galactosidase or human lysosomal lipase.

However, given that Daniel discloses preventing the removal of one or more α-1,2 mannose residues by knockout of a class 1 mannosidase and ER mannosidase I is a class 1 mannosidase that hydrolyzes α-1,2-linked mannose residues, and further given that Daniel discloses inhibiting ER mannosidase I and Golgi mannosidase I to obtain the desired high-mannose GBC and that the inhibiting can be by knockout of a mannosidase, one of ordinary skill in the art before the effective filing date would have been motivated to make a cell with a knockout of genes encoding Golgi mannosidases IA, IB, and IC and ER mannosidase I. One would have had a reasonable expectation of success to make a cell with a knockout of Golgi mannosidases IA, IB, and IC and ER mannosidase I because Daniel discloses a method for knocking out the genes encoding Golgi mannosidases IA, IB, and IC and discloses the method can be applied to knockout of another class 1 mannosidase and discloses that ER mannosidase I is a class 1 mannosidase. Therefore, the animal cell of claims 1-8, 11, 13, and 14 would have obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - 35 USC § 112(a)
The rejection of claim 12 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement is withdrawn in view of the applicant’s remarks addressing the instant rejection. 

Conclusion
Status of the claims:
Claims 1-20 are pending.
Claims 9, 10, and 15-20 are withdrawn from consideration. 
Claims 1-8, 11, 13, and 14 are rejected.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX


Score		Expect	Method			Identities	Positives		Gaps
1049 bits(2713)	0.0	Compositional matrix adjust.	522/663(79%)	579/663(87%)	7/663(1%)

Query  37   MYPPPPPPPHRDFISVTLSFGENYDNSKSWRRRSCWRKWKQLSRLQRNMILFLLAFLLFC  96
            MYPPPPP PHRDFISVTLS GE+YDNSKS RRRSCWRKWKQLSRLQRN+ILFLL FL+ C
Sbjct  1    MYPPPPPAPHRDFISVTLSLGESYDNSKSRRRRSCWRKWKQLSRLQRNVILFLLGFLILC  60

Query  97   GLLFYINLADHWKALAFRLEEEQKMRPEIAGLKPANPPVLPAPQKADTDPENLPEISSQK  156
            G L Y+  AD WKAL+ R  EEQK++PE+       PP LPAPQK    PE+ P+I  QK
Sbjct  61   GFLSYLQAADQWKALSGRPAEEQKVKPEV-------PPALPAPQKERAKPEDFPDIVPQK  113

Query  157  TQRHIQRGPPHLQIRPPSQDLKDGTQEEATKRQEAPVDPRPEGDPQRTVISWRGAVIEPE  216
              RH +RGPPHLQIRPP+   KDGT+++A +++ A  + + E + QRT+ISWRGAVIEPE
Sbjct  114  RLRHFRRGPPHLQIRPPNTVSKDGTEDDAKEKETALGNAQQEENTQRTIISWRGAVIEPE  173

Query  217  QGTELPSRRAEVPTKPPLPPARTQGTPVHLNYRQKGVIDVFLHAWKGYRKFAWGHDELKP  276
            Q TELPS+RAE  TKPP    R        N RQ+GVI+ FLHAWKGY++FAWGHDELKP
Sbjct  174  QATELPSKRAEASTKPPFLAPRIWKESGLPNERQEGVIEAFLHAWKGYKEFAWGHDELKP  233

Query  277  VSRSFSEWFGLGLTLIDALDTMWILGLRKEFEEARKWVSKKLHFEKDVDVNLFESTIRIL  336
            VS++FSEWFGLGLTLIDALDTMWILGL++EF+EAR WVS+KL+F+K+VDVNLFESTIRIL
Sbjct  234  VSKTFSEWFGLGLTLIDALDTMWILGLKEEFKEARNWVSEKLNFQKNVDVNLFESTIRIL  293

Query  337  GGLLSAYHLSGDSLFLRKAEDFGNRLMPAFRTPSKIPYSDVNIGTGVAHPPRWTSDSTVA  396
            GGLLS YHLSGDSLFLRKAEDFGNRLMPAF TPSKIPYSDVNIGTG AH P+WTSDSTVA
Sbjct  294  GGLLSTYHLSGDSLFLRKAEDFGNRLMPAFTTPSKIPYSDVNIGTGFAHSPQWTSDSTVA  353

Query  397  EVTSIQLEFRELSRLTGDKKFQEAVEKVTQHIHGLSGKKDGLVPMFINTHSGLFTHLGVF  456
            EVTSIQLEFRELSRLTG+KKFQEAVEKVT+HIH LSGKKDGLVPMFINT+SG FTH GVF
Sbjct  354  EVTSIQLEFRELSRLTGNKKFQEAVEKVTEHIHSLSGKKDGLVPMFINTNSGFFTHPGVF  413

Query  457  TLGARADSYYEYLLKQWIQGGKQETQLLEDYVEAIEGVRTHLLRHSEPSKLTFVGELAHG  516
            TLGARADSYYEYLLKQWIQGGK+ET LLEDYV+AIEG++THLLRHS+P KLTFVGELAHG
Sbjct  414  TLGARADSYYEYLLKQWIQGGKKETALLEDYVKAIEGIKTHLLRHSQPGKLTFVGELAHG  473

Query  517  RFSAKMDHLVCFLPGTLALGVYHGLPASHMELAQELMETCYQMNRQMETGLSPEIVHFNL  576
            RFSAKMDHLVCFLPGTLALGV+HGLPA HM+LAQ LMETCY+MNRQMETGLSPEI HFNL
Sbjct  474  RFSAKMDHLVCFLPGTLALGVHHGLPADHMDLAQALMETCYEMNRQMETGLSPEIAHFNL  533

Query  577  YPQPGRRDVEVKPADRHNLLRPETVESLFYLYRVTGDRKYQDWGWEILQSFSRFTRVPSG  636
            Y +   +DVEVKPADRHNLLRPETVESLFYLYRVT D KYQDWGWEILQSF+++TRVPSG
Sbjct  534  YTRADHKDVEVKPADRHNLLRPETVESLFYLYRVTRDHKYQDWGWEILQSFNKYTRVPSG  593

Query  637  GYSSINNVQDPQKPEPRDKMESFFLGETLKYLFLLFSDDPNLLSLDAYVFNTEAHPLPIW  696
            GYSSINNVQ+ QKP+PRDKMESFF+GETLKYL+LLFSDD  LLSLD  VFNTEAHPLPIW
Sbjct  594  GYSSINNVQNSQKPDPRDKMESFFVGETLKYLYLLFSDDLELLSLDTCVFNTEAHPLPIW  653

Query  697  TPA  699
             PA
Sbjct  654  APA  656